UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6299



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ERIC M. FREEDLANDER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-91-18, CA-95-825-R)


Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Eric M. Freedlander, Appellant Pro Se. David T. Maguire, Assistant
United States Attorney, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

second motion for reconsideration of the denial of his motion filed

pursuant to 28 U.S.C. § 2255 (1988), as amended by Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1217, in which he asserted that the trial court erred in not

instructing the jury on materiality. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, while we grant Appellant's motion for leave to file an
amended informal brief, we affirm on the reasoning of the district
court. United States v. Freedlander, Nos. CR-91-18; CA-95-825-R

(E.D. Va. Jan. 3, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2